June 1, 1951.

Ron. Larry 0. CO%
Executive Director
Board for Texas State Hospitals
  and Special Schools
Austin, Texas           Oplalon          NO. v-1179
                              Re:     Legality of requiring   pay-
                                      ment for board and treat-
                                      ment of non-indigent   hos-
                                      pital Inmates found Insane
                                      subsequent to conviction
Dear Sir:                             or Indictment for a crime.
              your request   for    an opinion   reads,   In part,
as follows:
            “We desire the opltilon of goti office
      regarding the legality      of assessing board
      and treatment charges against the estate
      and/or responsible‘relatives       of a patient
      at the Terre11 State Hospital who has crlm-
      inal charges pending sgai,nst him or who has
      previously  been convicted of a crime but Is
      not at the present time amenable to punlsh-
      ment because of a jury finding that he is
      Insane.”
            Articles  3184-3201, Inclusive,  Vernon's Civil
Statutes,   make complete provisions   for State Eospitals
and the admission of patients thereto.      In particular,
Article   3196a provides,   in part:
            “Section 1. Patients adlaitted to State
      hospitals   and State psychopathic hospitals
      shall be of tvo classes,    to wit:
              “Indigent patients;
              ‘Ron-indigent  patients;
            “Indigent patients are        those who possess
      no property of any kind nor         have anyone le-
      gally responsible   for their       support, and
      who are unable to reimburse         the State.  This
      class shall be supported at         the expense of
      the State.
Hon. Larry 0.     Cox, Page 2,      (V-1179).


           “Non-Indigent   patients are those aho
     possess some property out of vhlch the
     State may be reimbursed, or who have some-
     one legally    liable for their support. This
     class shall be kept and maintained at the
     expense of the State, as in the first    in-
     stance, but in such cases the State shall
     have the right to be reimbursed for the
     support, maintenance, and treatment of
     such patients.
            “Sec. 2. Where the patient has no
     sufficient   estate of his own, he shall
     be maintained at the expense:
            “Of the husband or wife        of such per-
     son,   if   able   to do so;
            “Of the father or mother of such per-
     son,   if able to do so.”

            In providing reimbursement for patients, no
distinction   is made between patients who are not con-
victed or who do not stand Indicted for a crime and
those who are convicted or who do stand Indicted for
a crime.
            Articles     5550+561a, inclusive,      set out lu-
nacy proceedings      for persons not charged with a crlm-
inal offense.      Articles     921-932, Inclusive,   Vernon’s
Code of Criminal Procedure, provide for Insanity pro-
ceedings where a defendant becomes insane after con-
viction.    Article    927, V.C.C.P.,     provides that the
county judge shall “take the necessary steps to have
the defendant confined In the lunatic asylum until
he becomes sane.’        Article   932a, V.C.C.P.,   provides
for proceedings where a plea of insanity Is inter-
posed on behalf of the defendant at the trial for an
offense.    This article      directs   the county judge to
have an insane defendant ‘cossaitted          to and confined
in a State hospital       for the insane until he becomes
sane. ’ Article     6203e, V.C.S., provides for the State
Prison Psychopathic Hospital at Huntsville,            Texas.
Article   3186a, V.C.S.,      provides procedure and venue
for trial of convicts vho become Insane in the State
Penitentiary.      After reading these various provisions,
we see that once a person charged with or convicted
of a crime is admitted Into a State Hospital,            no le-
gal distinction      Is made among patients other than that
they are classified       as either indigent or non-indigent.
.



    Hon. Larry 0. Cox, Page 3,     (v-1179)*


               We have seen that non-indigent  patients
                                               ~_ ._      -..are
    those who possess some property out of which the State
    may be reimbursed or who have aomeone legally    liable
    for their support; that the State shall have the right
    to be reimbursed for the support, maintenance, and
    treatment of such patients;  and that persons charge-
    able with the expenses of a patient are the husband
    or wife, father or mother of such person, If able to
    contribute  to his support.  Whether a patient Is non-
    Indigent Is a question of fact to be determined from
    the facts and clrcumstanceg  in each Individual    case.
               It Is our opinion,  therefore,   that you may
    legally  charge for the support, maintenance, and
    treatment of non-indigent   hospital   inmates who have
    been found insane subsequent to conviction     or indict-
    ment for a crime.




               The Board for Texas State Hospitals
         and Special Schools has authority  to re-
         quire payment for board and treatment of
         non-indigent  hospital Inmates who are ad-
         judged to be insane and placed in a State
         Hospital subsequent to their conviction
         or Indictment for a crime.

    APPROVED:                       Yours   very   truly,

    Bed McDaniel                       PRICE DANIEL
    State Affairs   Division         Attorney General
    Jesse P. Luton, Jr.
    Reviewing AsslsFant
                                     m
    Charles D. Mathews
    First Assistant

    vFT:EGT: jmc